         Case 1:21-cv-04818-VEC Document 41 Filed 06/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X
JOB CREATORS NETWORK,                                )        21-CV-4818-VEC
                                                     )
                                                     )
                      Plaintiff,                     )
                                                     )        REPLY DECLARATION OF
                      V.                             )        HOWARD KLEINHENDLER
                                                     )
OFFICE OF THE COMMISSIONER OF                        )
BASEBALL D/B/A MAJOR LEAGUE                          )
BASEBALL, ROBERT D. MANFRED JR.,                     )
MAJOR LEAGUE BASEBALL                                )
PLAYERS ASSOCIATION,TONY CLARK,                      )
AND JOHN DOES 1-50,                                  )
                                                     )
                      Defendants.                    )
                                                      X




       HOWARD KLEINHENDLER,being over the age of 18, hereby declares:

   1. lam counsel of record to Plaintiff Job Creators Network(“JCN”)in the above-captioned

matter and submit this Declaration in support of JCN’s Motion for a Preliminary Injunction.

   2. Attached as Exhibit 1 is a copy of a letter dated June 8, 2021 from Bishop Aubrey Shines,

Chairman and Founding Member of Conservative Clergy of Color.

   3. Attached as Exhibit 2 is a copy of a letter dated June 8, 2021 from Georgia Senator Butch

Miller, President Pro Tempore.

   4. Attached as Exhibit 3 is a copy of a letter from Congressman Barry Loudermilk dated

   June 8, 2021.

   5. Attached as Exhibit 4 is a letter from Speaker David Ralston, dated June 8, 2021.

   I declare, under the penalties of perjury, that the foregoing is correct.

   Dated: New York, New York
          June 8,2021
                                              Howard Kleinhendler
